Title: Pacificus No. V, [13–17 July 1793]
From: Hamilton, Alexander
To: 



[Philadelphia, July 13–17, 1793]

France, the rival, time immemorial, of Great Britain, had in the course of the war, which ended in 1763, suffered from the successful arms of the latter the severest losses and the most mortifying defeats. Britain from that moment had acquired an ascendant over France in the affairs of Europe and in the commerce of the world, too decided to be endured without impatience, or without an eager desire of finding a favourable opportunity to destroy it and repair the breach which had been made in the National Glory. The animosity of wounded pride conspired with calculations of the interest of the State to give a keen edge to that impatience and to that desire.
The American Revolution offered the occasion. It attracted early the notice of France, though with extreme circumspection. As far as countenance and aid may be presumed to have been given prior to the epoch of the acknowlegement of our independence, it will be no unkind derogation to assert that they were marked neither with liberality nor with vigour; that they bore the appearance rather of a desire to keep alive disturbances, which would embarrass a rival Power, than of a serious design to assist a revolution or a serious expectation that it would be effected.
The victories of Saratoga, the capture of an army, which went a great way towards deciding the issue of the contest, decided also the hesitations of France. They established in the government of that Country a confidence in our ability to accomplish our purpose; and as a consequence of it produced the treaties of alliance and commerce.
It is impossible ⟨to see⟩  in all this any thing more than the co⟨nd⟩uct of a rival nation; e⟨mb⟩racing a most promising opportunity to repress the pride and diminish the dangerous power of its rival by seconding a successful resistance to its authority, and by lopping off a valuable portion of its dominions. The dismemberment of this country from Great Britain was an obvious and a very important interest of France. It cannot be doubted, that it was the determining motive, and an adequate compensation for the assistance afforded us.
Men of sense, in this country, deduced an encouragement to the part, which their zeal for liberty prompted them to take in our Revolution, from the probability of the cooperation of France and Spain. It will be remembered that this argument was used in the publications of the day; but upon what was it bottomed? Upon the known competition between those Powers and ⟨Great⟩ Britain, upon their evident interest to reduce her power and circumscribe her empire; not upon motives of regard to our interest or of attac⟨hment⟩ to our cause. W⟨hoever⟩ should have alleged the latter, as grounds of the expectation held out, would have been justly considered as a Visionary, or a Deceiver. And whoever shall now ascribe the aid we received to such motives would not deserve to be viewed in a better light.
The inference from these facts is not obscure. Aid and co[o]peration founded upon a great interest, pursued and obtained by the party affording them, is not a proper stock upon which to en⟨graft⟩ that enthusiastic gratitude, which is claimed fr⟨om us⟩ by those who love France more than the United States.
This view of the subject, extorted by the extravagancy of such a claim, is not meant to disparage the just pretensions of France upon our good will. Though neither in the motives to the succours which she furnished us, nor in their extent (considering how powerfully the point of honor in such a war reinforced the considerations of interest, when she was once engaged) can be found a sufficient basis for that gratitude which is the theme of so much declamation. Yet we shall find in the manner of affording those succours just cause for our esteem and friendship.
France did not attempt, in the first instance, to take advantage of our situation to extort from us any humiliating or injurious concessions, as the price of her assistance; nor afterwards in the progress of the war, to impose hard terms as the condition of particular aids.
Though this course was certainly dictated by policy; yet it was an honorable and a magnanimous policy; such a one as always constitutes a title to the approbation and esteem of mankind and a claim to the friendship and acknowlegement of the party, in whose favour it is practiced.
But these sentiments are satisfied on the part of a Nation; when they produce sincere wishes for the happiness of the party, from whom it has experienced such conduct and a cordial disposition to render all good and friendly offices which can be rendered without prejudice to its own solid and permanent interests.
To ask of a Nation so situated, to make a sacrifice of substantial interest; to expose itself to the jealousy illwill or resentment of the rest of the world; to hazard in an eminent degree its own safety, for the benefit of the party, who may have observed towards it the conduct which has been discribed, would be to ask more than the nature of the case demands, more than the fundamental maxims of Society authorise, more than the dictates of sound reason justify.
A question has arisen, with regard to the proper object of that gratitude, which is so much insisted upon; whether the unfortunate Prince, by whom the assistance received was given; or the Nation of whom he was the Chief and the Organ.
The arguments which support the latter idea are as follow—
“Louis the XVI was but the constitutional Agent of the French Nation. He acted for and on behalf of the Nation; ’twas with their money and their blood he supported our cause. Tis to them therefore not to him, that our obligations are due. Louis the XVI in taking our part was no doubt actuated by motives of state-policy. An absolute Prince could not love liberty. But the people of France patronised our cause with zeal, from sympathy in its object. The people therefore, not the monarch, were intitled to our sympathy.”

This reasoning may be ingenious but it is not founded in nature or fact.
Louis the XVI, though no more than the constitutional Agent of the Nation, had at the time the sole power of managing its affairs—the legal right of directing its will and its forces. It belonged to him to assist us or not, without consulting the nation; and he did assist us, without such consultation. His will alone was active; that of the Nation passive. If there was any kindness in the decision, demanding a return of kindness from us, it was the kindness of Louis the XVI—his heart was the depository of the sentiment. Let the genuine voice of nature then, unperverted by political subtleties, pronounce whether the acknowlegement, which may be due for that kindness, can be equitably transferred from him to others, who had no share in the decision—whether the principle of gratitude ought to determine us to behold with indifference his misfortunes and with satisfaction the triumphs of his enemies.
The doctrine that the Prince is only the Organ of his nation is conclusive to enforce the obligations of good faith between Nation and Nation; in other words, the observance of duties stipulated in treaties for National purposes—and it will even suffice to continue to a nation a claim to the friendship and good will of another resulting from friendly offices done by its prince; but it would be to carry it too far and to render it too artificial to attribute to it the effect of transferring that claim from the Prince to the Nation, by way of opposition and contrast. Friendship good will gratitude for favours received have so inseparable a reference to the motives with which and to the persons by whom they were rendered, as to be incapable of being transferred to another at his expence.
But Louis the XVI it is said, acted from reasons of State without regard to our cause; while the people of France patronised it with zeal and attachment.
As far as the assertion, with regard to the Monarch is founded and is an objection to our gratitude to him it destroys the whole fabric of gratitude to France; For our gratitude is and must be relative to the services rendered us. The Nation can only claim it on the score of their having been rendered by their Agent with their means. If the views with which he rendered them divested them of that merit which ought to inspire gratitude—none is due. The Nation no more than their Agent can claim it.
As to the individual good wishes of the citizens of France, as they did not produce the services rendered to us as a nation, they can be no foundation for national gratitude. They can only call for a reciprocation of individual good wishes. They cannot form the basis of public obligation.
But the assertion takes more for granted, than there is reason to believe true.
Louis the XVI no doubt took part in our contest from reasons of State; but Louis the 16 was a humane kind-hearted man. The acts of his youth had intitled him to this character. It is natural for a man of such a disposition to become interested in the cause of those whom he protects or aids; and if the concurrent testi⟨mony⟩ of the period may be creditted, there was no man in France more personally friendly to the cause of this Country than Louis the 16th. I am much misinformed, if repeated declarations of the venerable Franklin did not attest this fact.
It is a just tribute to the People of France to admit, that they manifested a lively interest in the cause of America; but while motives are scanned, who can say how much of it is to be ascribed to the antipathy which they bore to their rival neighbours—how much to their sympathy in the object of our pursuit? It is certain, that the love of liberty was not a national sentiment in France when a zeal for our cause first appeared among that people.
There is reason to believe too that the attachment to our cause, which ultimately became very extensive, if not general, did not originate with the mass of the French people. It began with the higher circles, more immediately connected with the government, and was thence transmitted through the Nation.
This observation, besides its tendency to correct ideas, which are calculated to give a false direction to the public feeling, may serve to check the spirit of illiberal invective, which has been wantonly indulged against those distinguished friends of America, who, though the Authors of the French Revolution, have fallen victims to it, because their principles would not permit them to go the length of an intire subversion of the monarchy.
The preachers of gratitude are not ashamed to brand Louis the XVI as a Tyrant, and La Fayette as a Traitor. But how can we wonder at this, when they insinuate a distrust even of a !
In urging the friendly disposition of our cause manifested by the people of France, as a motive to our gratitude towards that people, it ought not to be forgotten, that those dispositions were not confined to the inhabitants of that Country. They were eminently shared by the people of the United Provinces, produced to us valuable pecuniary aids from their citizens and finally involved them in the war on the same side with us. It may be added, too, that here the patronage of our cause emphatically began with the community, not originating as in France, with the Government, but finally implicating the government in the consequences.
Our cause had also numerous friends in other countries; even in that with which we were at war. Conducted with prudence, moderation, justice and humanity, it may truly be said to have been a popular cause among mankind; conciliating the countenance of Princes and the affection of Nations.
The dispositions of the individual Citizens of France can therefore in no sense be urged, as constituting a peculiar claim to our gratitude. As far as there is foundation for it, it must be referred to the services rendered; and, in the first instance, ⟨to⟩ the unfortunate monarch, that rendered them. This is the conclusion ⟨of⟩ Nature and Reason.
